Title: From John Adams to Benjamin Waterhouse, 9 December 1817
From: Adams, John
To: Waterhouse, Benjamin



Quincy December, 9th. 1817

Oh! that I had Eyes and Fingers for a little Badinage! When you cannot keep your Chin above water, I advise you to apply to the Hospital for the Sane.—Vid Dr Rush passim, and a pritty thing in the North American Review, by young Mason—The great Docter Johnson and Rush agree that we are all a little cracked. This only a Few who can be denominted Sane, and those only quad hor—For these Mason has compassion enough to provide an Assylum, and I hope and believe he will admit you for one—
But to be serious, for a Moment, If I can; Your Account of the health of our brave defenders in highly gratifying and does great honour to the medical department. How different from revolutionary days! Oh Grief! Grief! I never can forget thee! The Medical department melted my heart, infinitely more than all the Battles and Slaughters by Musketts Bayonets or Sabers—
Dr Man has great Merit for his Publication and have you for yours, and it will be acknowledged when a few Generations are passed overpassed.” Your plan has been admired and followed in this Neighbourhood and with never failing Success.—your Hints, at affairs of the Heart” remind me of Rush’s work Read it, Docter. “I have a thousand times gone to bed and not pleased Slep’d ten thousand times served and not pleased. and a million times waited for what did not come.” Yet I am not tired of Life, on the contrary. The Presidents Message, a Tableau viant, gave me a momentary feeling like that of Theophrastus, cum, expletis centum et Septem Annis, Se mori cerneret, dixisse fertur, se doler quod tum egrederetur e Vita quando Sapere cepisset.”
Promisses not performed are another Misery of Life. You have promised Several Visits which you have not made— / to your Friend
John Adams—